UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 03-1383



MAURY LEE KING,

                                              Plaintiff - Appellant,

            versus


WAL-MART,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
366-AMD)


Submitted:    May 15, 2003                    Decided:   May 22, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Maury Lee King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maury    Lee   King   appeals   from    the   district    court’s   order

dismissing without prejudice his employment discrimination action

after King failed to comply with the court’s order that he file a

copy of his right-to-sue letter. Because King failed to comply with

the court’s unambiguous order, which expressly warned King of the

consequences of failing to comply, we find that the district court

did not abuse its discretion by dismissing the action. See Ballard

v. Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989).               Accordingly, we

affirm the district court’s order.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                     AFFIRMED




                                      2